Citation Nr: 0801946	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-32 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James B. Konieczny, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967 in the United States Army. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a hearing before the Board, as 
indicated on the September 2005 VA Form 9.  The hearing was 
scheduled for August 11, 2006.  In July 2006, the veteran's 
attorney requested a continuance of the hearing because of a 
scheduling conflict.  On August 22, 2006, the veteran's 
attorney sent a letter to serve as the veteran's request to 
give testimony before the Board.  A hearing was not 
rescheduled. 

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2007).  
Because failure to afford the veteran the requested hearing 
would constitute a denial of due process and result in any 
Board decision being vacated, 38 C.F.R. § 20.904(a) (2007), 
this matter must be addressed before the Board promulgates a 
decision.  Given that the request for a new hearing date was 
timely filed, pursuant to 38 C.F.R. § 20.704(d) with "good 
cause," this case must be remanded to afford the veteran and 
his attorney the opportunity to appear at such a hearing 
following all appropriate procedures.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to 
schedule the veteran for a hearing before 
the Board in accordance with applicable 
procedures.  The veteran and his attorney 
should be notified of the time and place 
to report for the hearing.

2.  After completion of the above 
development, the veteran's claim for 
entitlement to an increased rating for 
PTSD should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his attorney should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



